Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/99/20, 1/29/21 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/888920, filed 8/19/19, Provisional Application no 62/948578, filed 12/16/19, is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seelig et al. (2004/0048659).
	Re Claim 1,
	Seelig discloses a gaming machine (Fig 9, ¶0121) comprising: 
	a housing (Fig 9, ¶¶0121-0122); 
	an amusement-type game device comprising a prize area for containing one or more prizes for winning as a result of the play of the amusement-type game device (Fig 1a, 9, ¶¶0075, 0121-0122; container 41 may be at least partially transparent allowing players to view display balls); 
	at least one player input device, said at least one player input device comprising a device for receiving input from a player to control the amusement-type game device (Fig 1a, 9, ¶¶0075-0077; joystick 30 is adapted to control crane 45); 
	at least one display device visible through said prize area (Fig 1a, 9, ¶¶0075, 0121-0122); 
	a monetary-value receiving device for creating a monetary value credit balance at the gaming machine (¶¶0054-0057); 
	a processor, said processor configured to execute machine-readable code stored in memory to (¶¶0064-0065, 0121-0122): 
	present at least one wagering game to said player in response to a wager placed from said monetary value credit balance, comprising presenting wagering game 
	determine an outcome of said wagering game and award winnings for winning outcomes of said wagering game; and activate said amusement-type game device for play by said player one or more times (Fig 9, ¶¶0121-0122; when bonus symbol 710 lines up on pay line 712, a bonus-activating event may occur and the bonus crane game 702 may be started).
	Re Claim 3,
	Seelig discloses said prize area is generally enclosed and has a front and a back, wherein said at least one display device is located at said back and wherein an interior of said prize area and said at least one display device is visible through said front (Fig 1a, 9, ¶¶0075-0077).
	Re Claim 4,
	Seelig discloses said amusement-type game device has a player skill component that at least partially determines the outcome of the amusement-type game (Fig 1a, 9, ¶¶0075-0077).
	Re Claim 5,
	Seelig discloses said amusement-type game device comprises a crane device (Fig 1a, 9, ¶¶0075-0077).
	Re Claim 6,
	Seelig discloses said at least one player input device comprises a joystick for changing a position of said crane device (Fig 1a, 9, ¶¶0075-0077).
	Re Claim 8,

	Re Claim 10,
	Seelig discloses at least a portion of one or more of said sides is configured to display information (Fig 1a-1b, 9, ¶¶0070, 0075-0077).
	Re Claim 15,
	Seelig discloses a prize dispenser configured to dispense a prize from said prize area to said player (Fig 1a-1b, ¶0085).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelig et al. (2004/0048659) in view of Manz et al. (2018/0158275).
	Re Claim 2,
	Seelig discloses all limitations as set forth above but is silent on activating said game device in response to a signal from an external rewards server. However, Manz teaches activating said game device in response to a signal from an external rewards server (¶0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Manz into the game of Seelig in order to provide enhanced casino management for the operator.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelig et al. (2004/0048659) in view of Kido (2019/0206195).
	Re Claim 7,
	Seelig discloses all limitations as set forth above but is silent on a coin-pusher device. However, Kido teaches a coin-pusher casino device (Fig 4-5, ¶¶0038-0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kido into the wagering game of Seelig in order to attract new players. In addition, it would have been an obvious matter of . 

Claims 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelig et al. (2004/0048659) in view of Peck (2009/0191931).
	Re Claim 9,
	Seelig discloses all limitations as set forth above including at least a portion of one or more of said sides is transparent at one or more times but is silent on at least a portion of one or more of said sides is generally opaque at one or more times. However, Peck teaches at least a portion of one or more of said sides is generally opaque at one or more times (Fig 7A-7B, ¶0045). Peck further teaches such a configuration can attract prospective players and/or to inform passersby (¶0045). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Peck into the bonus device of Seelig in order to attract prospective players and/or to inform passersby.
	Re Claim 11,
	Seelig discloses all limitations as set forth above but is silent on a projector. However, Peck teaches a projector (¶0045). See claim 9 for motivation.
	Re Claim 12,
	Seelig discloses all limitations as set forth above but is silent on advertising. However, Peck teaches displaying advertising (¶0045). See claim 9 for motivation.
	Re Claim 13,

	Re Claim 14,
	Seelig discloses all limitations as set forth above including said prize area has a front, a pair of opposing sides, and a rear, at least a portion of said front being transparent, allowing said player to see said at least one display therethrough but is silent on at least one display device is located in said prize area at said rear. However, Peck teaches at least one display device is located in said prize area at said rear (¶0045). See claim 9 for motivation.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelig et al. (2004/0048659) in view of Luciano et al. (2005/0202866).
	Re Claim 16,
	Seelig discloses all limitations as set forth above including said controller is configured to receive information regarding a prize which is awardable to said player via play of said amusement-type game but does not explicitly disclose controlling said prize dispenser to prevent the award of a prize from said prize area which is not said awardable prize. However, Luciano teaches controlling said prize dispenser to prevent the award of a prize from said prize area which is not said awardable prize (¶¶0073, 0076). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Luciano into the bonus device of Seelig in order to reduce the chance of accidentally awarding the prize to the player.
	Re Claim 17,
	Seelig discloses all limitations as set forth above including a claw which can be manipulated by said player but is silent on dropping a prize grabbed thereby if said prize is not said awardable prize. However, Luciano teaches dropping a prize grabbed thereby if said prize is not said awardable prize (¶¶0073, 0076). See claim 16 for motivation.
	Re Claim 18,
	Seelig discloses all limitations as set forth above but is silent on said prize has an RFID tag associated therewith which identifies an award which may be obtained at a location separate from said gaming machine. However, Luciano teaches said prize has an RFID tag associated therewith which identifies an award which may be obtained at a location separate from said gaming machine (¶¶0045, 0058, 0078, 0092). Luciano further teaches such a configuration provides multiple levels of security that greatly reduce the chance of theft by players or by employees of the gaming establishment (¶0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Luciano into the bonus game of Seelig in order to provide multiple levels of security that greatly reduce the chance of theft by players or by employees of the gaming establishment.
	Re Claim 19,
	Seelig discloses said prize comprises an egg (¶¶0075-0077). In addition, it would have been an obvious matter of design choice for an egg as the prize, since Applicant has not disclosed that a prize egg solves any stated problem or is for any particular purpose. 
	Re Claim 20,
	Seelig discloses all limitations as set forth above but is silent on a reader configured to read the RFID tag associated with a prize awarded to said player to determine the award associated therewith. However, Luciano teaches a reader configured to read the RFID tag associated with a prize awarded to said player to determine the award associated therewith (¶¶0045, 0078, 0082-0083). Luciano further teaches such a configuration can monitor and track prizes (¶0082). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Luciano into the prizes of Seelig in order to monitor and track prizes.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seelig et al. (2004/0048659) in view of Gilmore et al. (2004/0018865).
	Re Claim 21,
	Seelig discloses all limitations as set forth above but is silent on the wagering game is a bingo game. However, Gilmore teaches a primary game can be a bingo game (¶0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gilmore into the wagering game of Seelig in order to attract new players. In addition, it would have been an obvious matter of design choice for using a bingo game as the wagering game, since Applicant has not disclosed that a bingo game solves any stated problem or is for any particular purpose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715